Citation Nr: 9902687	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Restoration of special monthly pension based on a need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to December 
1952 and from September 1959 to June 1960.

In a letter of September 1996 the veteran was notified by a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
it was proposed to discontinue his special monthly pension 
based on the need for regular aid and attendance because it 
had been learned that he was no longer a patient in a nursing 
home, effective April 22, 1996.  In a February 1997 rating 
action a decision was made that special monthly pension was 
discontinued effective April 1, 1997.  The veteran submitted 
a notice of disagreement (NOD) in March 1997 and the RO 
issued a statement of the case (SOC) in April 1997.  The 
veteran appeared for a personal hearing at the RO in May 
1997; a transcript of that hearing is associated with the 
claims folder.  In an October 1997 decision, the Hearing 
Officer continued the previous denial of the claim.  The 
veteran's substantive appeal was received in September 1997.  

In August 1998, the veteran testified at a personal hearing 
before the undersigned Member of the Board of Veterans 
Appeals (Board).  A transcript of that hearing is associated 
with the claims folder.  


FINDING OF FACT

The veteran experiences physical difficulties which render 
him unable to protect himself from the hazards or dangers of 
daily living.


CONCLUSION OF LAW

The criteria for restoration of special monthly pension 
benefits based on the need for regular aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

It is maintained by and on behalf of the veteran that 
entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound 
is warranted inasmuch as the veteran needs assistance in the 
activities of daily living.  In this regard, it is asserted 
that the veteran is limited in his ability to function as a 
result of several physical disabilities.  

The veteran has been noted to suffer from the following 
nonservice-connected disabilities:  coronary artery bypass; 
degenerative joint disease, lumbar spine; dermatophytosis of 
hands and feet; otitis externa; schizoid personality; otitis 
media; enucleation of right eye with residuals of bilateral 
cataract surgery; degenerative joint disease, bilateral hip, 
right knee; bilateral hearing loss, left ankle instability; 
chronic bronchitis; degenerative joint disease of the dorsal 
spine; degenerative joint disease of cervical spine; 
appendectomy scar; status post fracture, carpal bone; status 
post crushing injury to sinuses, nasal bones, mandibular and 
maxillary joints.

The medical evidence associated with the claims folder 
includes the report of a September 1997 VA Aid and 
Attendance/Housebound examination which noted that the 
veteran was accompanied by an attendant.  The veteran 
reported that he no longer drove himself because of his poor 
eyesight, difficulties with his right leg and anxiety related 
to previous motor vehicle accidents.  The examiner noted that 
the veteran was blind to the right.  His left eye was status 
post cataract extraction with lens implant, which the veteran 
described as fuzzy.

Physical examination revealed that the veteran walked slowly, 
with forward flexion of approximately 10 degrees, using a 
cane.  The examiner noted that the veteran was able to feed 
himself, fasten his clothes, bathe and shave; however, 
functional restrictions precluded washing his feet.  
Regarding the lower extremities, the examiner noted that the 
veteran suffered chronic recurrent pain syndrome related to 
hardware from a prior femoral fracture and knee trauma.  It 
was further noted that the veteran had a lack of coordination 
with his gait secondary to limited range of motion of the 
left ankle and he used a cane because of the imbalance with 
his ambulation.  

The examiner found that the veteran had little capacity to 
protect himself from the hazards and dangers of his daily 
environment, specifically due to his ineffective ambulation, 
and  his depth perception which was impaired due to two-
dimensional vision versus three-dimensional vision.  He had 
ataxia with backward extension of his lumbar region and was 
noted to be quite slow and ambulated with a cane.  

The veteran appeared for a personal hearing before the 
undersigned Member of the Board  in August 1998 and testified 
that his medical condition had deteriorated since the 
September 1997 VA examination.

II.  Analysis

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 
1991); 38 C.F.R. § 3.351(a)(1) (1998).  The veteran is in 
need of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance includes consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of 
incapacity; or if the veteran establishes a factual need for 
aid and attendance under criteria set forth in 38 C.F.R. § 
3.352(a).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need. 38 C.F.R. § 
3.352(a).  

Although the veteran appears able to perform some functions 
of self-care, the Board notes the September 1997 VA 
examination which included the examining physicians finding 
that the veteran had little capacity to protect himself from 
the hazards and dangers of his daily environment, 
specifically due to ineffective ambulation and impaired 
vision.  The Board finds that the veteran's situation 
satisfies the requirement of needing regular aid and 
attendance.  The medical opinion as to the veteran's need for 
such assistance is uncontradicted by the evidence taken as a 
whole.  


ORDER

Restoration of special monthly pension on account of the need 
for the need of the regular aid and attendance of another 
person is granted. 


REMAND

In a November 1997 rating action, the RO determined that new 
and material evidence had not been submitted to reopen claims 
of service connection for a skin condition and hyper-
hydroses.  In testimony offered at the August 1998 personal 
hearing and a written statement submitted at the conclusion 
of that hearing, the veteran expressed disagreement with that 
determination.  The RO should issue a SOC, pursuant to 
38 C.F.R. § 19.26 (1998) so that the veteran may have the 
opportunity to complete an appeal as to that issue if he so 
chooses.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should issue a SOC on the 
veteran's claim regarding new and 
material evidence to reopen the claims of 
service connection for a skin condition 
and hyper-hydroses and notice that a 
timely substantive appeal must be 
received if the veteran wishes to 
complete an appeal as to these additional 
issues.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
